I am of the view that, under the rule laid down in Wabnec v.Clemons Logging Co., 146 Wn. 469, 263 P. 592, and followed in Venho v. Ostrander R.  Timber Co., 185 Wn. 138,52 P.2d 1267, plaintiff was in the course of his employment at the time he sustained his injuries. On the other hand, I am of the opinion that, under the rule laid down in the cases of Acres v.Frederick  Nelson, 79 Wn. 402, 140 P. 370, and Denny v.Department of Labor  Industries, 172 Wn. 631, 21 P.2d 275, the defendant failed to sustain the burden of proving that it and the driver of its truck were engaged in extrahazardous industry and employment at the time of the collision.
I therefore concur in the result.
MAIN, J., concurs with BLAKE, J. *Page 420